
	

113 HR 2725 IH: Food and Drug Administration Safety Over Sequestration Act of 2013
U.S. House of Representatives
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2725
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2013
			Mr. Lance (for
			 himself, Ms. Eshoo,
			 Ms. Matsui,
			 Mr. Rogers of Michigan,
			 Mr. Cárdenas,
			 Mr. Waxman,
			 Mr. Valadao,
			 Mr. Barton,
			 Mr. Farr, Mr. Bilirakis, Mr.
			 Peters of California, and Mr.
			 Burgess) introduced the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to exempt from sequestration certain user fees of the Food
		  and Drug Administration.
	
	
		1.Short titleThis Act may be cited as the
			 Food and Drug Administration Safety
			 Over Sequestration Act of 2013.
		2.Exempting from
			 sequestration certain user fees of Food and Drug AdministrationThe Balanced Budget and Emergency Deficit
			 Control Act of 1985 is amended—
			(1)in section
			 255(g)(1)(A) (2 U.S.C. 905(g)(1)(A)), by inserting after Financial Agent
			 Services the following new item:
				
						Food and Drug Administration, Salaries and Expenses,
				  but only the portion of appropriations under such account corresponding to fees
				  collected under sections 736, 738, 740, 741, 744B, and 744H of the Federal
				  Food, Drug, and Cosmetic Act
				  (75–9911–0–1–554)
					;
				and
			(2)in section 256(h) (2 U.S.C. 906(h)), by
			 adding at the end the following new paragraph:
				
					(5)This subsection shall not apply with
				respect to the portion of administrative expenses incurred by the Food and Drug
				Administration that are funded through fees collected under sections 736, 738,
				740, 741, 744B, and 744H of the Federal Food, Drug, and Cosmetic
				Act.
					.
			
